Exhibit 3.1 AMENDED AND RESTATED BY-LAWS OF DEVRY INC. (as amended February 11, 2009) ARTICLE I OFFICES Section 1.The registered office of the Corporation shall be in the City of Wilmington, County of New Castle, State of Delaware and the name and address of its registered agent is The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware19801.When the registered agent is not a natural person, the corporation shall designate a natural person to receive communications from the registered agent.The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II STOCKHOLDERS Section 1.Time and Place of Annual Meeting.The annual meeting of the stockholders for the purpose of electing Directors or for the transaction of such other business as may properly come before the meeting shall be held on such date during the period commencing at 12:01 A.M. (Chicago time) on October 1 and ending 11:59 P.M. (Chicago time) on November 30 in each year as may be fixed by resolution of the Board of Directors adopted at least ten days prior to the date so fixed, for the purpose of electing Directors and for the transaction of such other business as may properly come before the meeting.If, in any year, the Board of Directors shall not fix an annual meeting date, then the date, place and time of the annual meeting in such year shall be the second Tuesday of November at the principal office of the
